      NEELEMAN LAW GROUP                                             The Honorable Marc Barreca
 1
      1904 Wetmore Ave., Suite 200                                        Chapter 13 Proceeding
 2
      Everett, WA 98201                                                     Location: Telephonic
      Telephone: (425) 212-4800                                 Hearing Date: November 25, 2020
 3    Facsimile: (425) 212-4802                                          Hearing Time: 9:00 a.m.
                                                               Response Date: November 18, 2020
 4
                             IN THE UNITED STATES BANKRUPTCY COURT
 5                          FOR THE WESTERN DISTRICT OF WASHINGTON
 6                                                    :   Case No.: 16-11097
     In re:                                           :
 7                                                    :   MOTION FOR POST-CONFIRMATION
     DANIEL & HOLLY SNOW,                             :   MODIFICATION OF PLAN and NOTICE OF
 8                                                    :   HEARING
                     Debtor(s).                       :
 9                                                    :
                                                      :
10                                                    :
                                                      :
11
                                                    NOTICE
12
     TO:      The Clerk of the Above-Entitled Court
13
     AND TO: All creditors and the Chapter 13 Trustee
14
              YOU ARE HEREBY NOTIFIED that a hearing on the debtors’ Motion for Post-
15
     Confirmation Modification of Plan will be heard before The Honorable Marc Barreca
16
     telephonically on November 25, 2020 at 9:00 a.m. Instructions for call in are as follows:
17   Instructions
     (1) Dial: 1-888-363-4749
18   (2) Enter Access Code: 9365479#
     (3) Press the # sign
     (4) Enter Security Code when prompted: 8574#
19   (5) Speak your name when prompted

20
              If you choose to respond to this motion, you must do so by November 18, 2020 by filing
21
     a response with the Court and serving a copy of your response on debtors’ counsel. If you fail
22
     to do so, the Court may enter an order granting the motion without any hearing and without any
23
     further notice to you.
24

25

26                                                                 1904 Wetmore Ave., Suite 200    Neeleman
      Motion to Modify                                                       Everett, WA 98201     Law
                                                                P 425.212.4800 || F 425.212.4802   Group
 1

 2

 3                                              MOTION

 4          COME NOW the debtors, Daniel & Holly Snow, by and through their attorney, Thomas

 5   D. Neeleman, and move this Court for an Order modifying their plan to be consistent with the

 6   Amended Plan attached as an Exhibit to this motion.

 7          WHEREFORE, the debtors move the Court for an Order modifying the plan to be

 8   consistent with the Amended Plan filed 10/30/2020 filed herein.

 9          A copy of the proposed order is attached to this motion.

10          Dated this 30th day of October, 2020

11
                                                         /s/ Thomas D. Neeleman
12                                                       Thomas D. Neeleman
                                                         Attorney for Debtor(s)
13

14

15

16

17

18

19

20

21

22

23

24

25

26                                                               1904 Wetmore Ave., Suite 200    Neeleman
      Motion to Modify                                                     Everett, WA 98201     Law
                                                              P 425.212.4800 || F 425.212.4802   Group
